--------------------------------------------------------------------------------

Exhibit 10.46

 


 


 
Simulations Plus, Inc.
 
2007 STOCK OPTION PLAN
 
 
(Effective as of February 23, 2007)
 




 


 


 


 
Prepared by:
Luce, Forward, Hamilton & Scripps LLP
600 West Broadway, Suite 2600
San Diego, CA 92101
(619) 236-1414
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 

    Page       ARTICLE 1 PURPOSE OF THE PLAN 1       ARTICLE 2 DEFINITIONS 1 2.1
“Aministrator 1 2.2 “Affiliate 1 2.3 “Applicable Laws    1 2.4 “Award 1 2.5
“Award Agreement 1 2.6 “Awarded Stock 1 2.7
“Beneficially Owned” and “Beneficial Ownership
1 2.8
“Board
2 2.9
“Change in Control
2 2.10  
“Code
2 2.11
“Committee
2 2.12
“Common Stock
2 2.13
“Consultant
3 2.14
“Corporation
3 2.15
“Director
3 2.16 
“Disability
3 2.17  “Effective Date 3 2.18  “Employee 3 2.19  “Exchange Act 3 2.20
“Exchange Program
3 2.21 “Fair Market Value 3 2.22 “Fiscal Year 4 2.23
“Incentive Stock Option
4 2.24
“Non-Qualified Stock Option
4 2.25 “Officer 4 2.26  “Option 4 2.27  “Other Stock Based Awards 4 2.28
“Outside Director 4 2.29 “Participant 4 2.30  “Performance Share 4 2.31 
“Performance Unit 4 2.32 “Period of Restriction 4 2.33 “Plan 5 2.34 “Restricted
Stock 5 2.35 “Restricted Stock Unit 5 2.36 “Rule 16b-3 5 2.37
“Section 16(b)
5 2.38 “Service Provider 5 2.39
“Share
5 2.40 “Stock Appreciation Right” or “SAR 5 2.41 “Unrestricted Stock 5

 
i

--------------------------------------------------------------------------------


 

ARTICLE 3 PLAN ADMINISTRATION 5 3.1  Procedure 5 3.2  Powers of the
Administrator   6 3.3  Effect of Administrator’s Decision   7       ARTICLE 4
STOCK SUBJECT TO THE PLAN 7 4.1   Stock Subject to the Plan 8 4.2 Lapsed Awards
8 4.3 Adjustments for Changes in Capitalization and Similar Events 8 4.4
Substitute Awards 9       ARTICLE 5 PARTICIPATION 9 5.1 Eligibility 9 5.2 
Termination of Participation 9       ARTICLE 6 STOCK OPTIONS 9 6.1   Option
Grant 9 6.2   Exercise Price 10 6.3  Waiting Period and Exercise Dates 10 6.4 
Exercise of Option 10 6.5   Form of Consideration 12 6.6 Promissory Note 12    
  ARTICLE 7 RESTRICTED STOCK 13 7.1  Grant of Restricted Stock 13 7.2  
Restricted Stock Agreement 13 7.3  Transferability 13 7.4   Other Restrictions
13 7.5  Removal of Restrictions 13 7.6  Voting Rights 13 7.7  Dividends and
Other Distributions 13 7.8  Return of Restricted Stock to Corporation 13      
ARTICLE 8 UNRESTRICTED STOCK 14       ARTICLE 9 STOCK APPRECIATION RIGHTS 14
9.1  Grant of SARs 14 9.2  Number of Shares 14 9.3  Exercise Price and Other
Terms 14 9.4  SAR Agreement 14 9.5  Expiration of SARs 14 9.6  Payment of SAR
Amount 14 9.7  Buyout Provisions 14       ARTICLE 10 PERFORMANCE UNITS AND
PERFORMANCE SHARES 14 10.1  Grant of Performance Units/Shares   14 10.2  Value
of Performance Units/Shares 15 10.3  Performance Objectives and Other Terms   15
10.4  Earning of Performance Units/Shares 15

 
ii

--------------------------------------------------------------------------------


 

10.5 
Form and Timing for Payment of Performance Units/Shares
15 10.6  Cancellation of Performance Units/Shares    15       ARTICLE 11
RESTRICTED STOCK UNITS 15       ARTICLE 12 OTHER STOCK BASED AWARDS 15      
ARTICLE 13 DISSOLUTION OR LIQUIDATION; OR CHANGE IN CONTROL 16 13.1  
Dissolution or Liquidation 16 13.2   Change in Control 16       ARTICLE 14
MISCELLANEOUS PROVISIONS 18 14.1   No Uniform Rights to Awards 18 14.2  Share
Certificates 18 14.3   No Rights as a Service Provider 18 14.4   No Rights as
Shareholder 18 14.5  No Trust or Fund Created 18 14.6  No Fractional Shares 18
14.7  Requirement of Consent and Notification of Election Under Code § 83(b) or
Similar Provision 19 14.8 Requirement of Notification Upon Disqualifying
Disposition Under Code § 421(b) 19 14.9  Leaves of Absence 19 14.10  Notices 19
14.11  Non-Transferability of Awards 19 14.12  Date of Grant 19 14.13  
Amendment and Termination of Plan 19 14.14 Conditions Upon Issuance of Shares 20
14.15  Severability 20 14.16  Inability to Obtain Authority 20 14.17 
Shareholder Approval 20 14.18   Governing Law 20

 
 
 
 
iii

--------------------------------------------------------------------------------


 
 Simulations Plus, Inc.
 
 2007 STOCK OPTION PLAN
 
ARTICLE 1
PURPOSE OF THE PLAN
 
The purpose of this Simulations Plus, Inc. 2007 Stock Option Plan is to promote
the interests of Simulations Plus, Inc. and its shareholders by: (i) attracting
and retaining exceptional Directors, Employees and Consultants (including
prospective Directors, Employees and Consultants) of the Corporation, and
(ii) enabling such individuals to participate in the long-term growth and
financial success of the Corporation.
 
Accordingly, the Plan provides for the granting of Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock Awards, Unrestricted Stock Awards,
Restricted Stock Units, Stock Appreciation Rights, Performance Unit Awards,
Performance Share Awards, and Other Stock Based Awards.
 
ARTICLE 2
DEFINITIONS
 
2.1 “Administrator” means the Board, the Committee, or any Officer or Employee
of the Corporation to whom the Board or the Committee has delegated authority to
administer the Plan.
 
2.2 “Affiliate” means a “parent” or “subsidiary” corporation as defined in
Code §§ 424(e) and (f), or that the Board has designated as participating in the
Plan.
 
2.3 “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. federal and state
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted, and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.
 
2.4 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards, Restricted Stock Units, Stock Appreciation Rights,
Performance Unit Awards, Performance Share Awards or Other Stock Based Awards.
 
2.5 “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
 
2.6 “Awarded Stock” means the Common Stock subject to an Award.
 
2.7 “Beneficially Owned” and “Beneficial Ownership” means as set forth in
Rule 13d-3 of the Exchange Act, provided that the exercise of voting rights by a
nominee or proxy holder of the Board in connection with a meeting or proposed
action by shareholders of the Corporation shall not be deemed to constitute such
ownership and any ownership or voting power of the trustee under an employee
benefit plan of the Corporation shall not be deemed to constitute such
ownership.
 
1

--------------------------------------------------------------------------------


 
2.8 “Board” means the Board of Directors of the Corporation.
 
2.9 “Change in Control” means, unless otherwise defined under Code § 409A and
reflected in the Award Agreement, the occurrence of any of the following events:
 
(a) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other entity such that after the transaction more than 50%
of the outstanding “Voting Securities” (defined as securities the holders of
which are entitled to vote for the election of Directors) of the surviving
entity would be Beneficially Owned by “Persons” (as such term is used in
§§ 13(d) and 14(d) of the Exchange Act) who did not Beneficially Own “Voting
Securities” of the Corporation prior to the transaction;
 
(b) Directors who were members of the Board immediately prior to a meeting of
the shareholders of the Corporation which meeting involves a contest for the
election of at least one directorship, do not constitute at least a majority of
the Directors following such meeting or election;
 
(c) an acquisition, directly or indirectly, of more than 50% of the outstanding
shares of any class of “Voting Securities” of the Corporation by any “Person;”
 
(d) the shareholders of the Corporation approve a sale of all or substantially
all of the assets of the Corporation or the liquidation of the Corporation; OR
 
(e) there is a change, during any period of two consecutive years or less of a
majority of the Board as constituted as of the beginning of such period, unless
the election of each Director who is not a Director at the beginning of such
period was approved by a vote of at least two-thirds of the Directors then in
office who were Directors at the beginning of the period.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Corporation forms a holding company as a result of
which the holders of the Corporation’s “Voting Securities” immediately prior to
the transaction, hold, in approximately the same relative proportions as they
held prior to the transaction, substantially all of the “Voting Securities” of a
holding company owning all of the Corporation’s “Voting Securities” after the
completion of the transaction.
 
2.10 “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.  Any reference to a section of the
Code herein will be a reference to any successor or amended section of the Code.
 
2.11 “Committee” means a committee of Directors or other individuals satisfying
Applicable Laws and appointed by the Board in accordance with Article 3 of the
Plan.  If the Committee is comprised of two Directors, both Directors shall be
“non-employee directors” as that term is defined in Rule 16b-3.
 
2.12 “Common Stock” means the Common Stock of the Corporation, or in the case of
Awards not based on Shares, the cash equivalent thereof.
 
2

--------------------------------------------------------------------------------


 
2.13 “Consultant” means any person, including an advisor, engaged by the
Corporation or an Affiliate to render services to such entity.
 
2.14 “Corporation” means Simulations Plus, Inc., a California corporation.
 
2.15 “Director” means a member of the Board.
 
2.16 “Disability” means, unless otherwise defined under Code § 409A and
reflected in the Award Agreement, total and permanent disability as defined in
Code § 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.
 
2.17 “Effective Date” means as of February 23, 2007, provided that the Plan as
amended and restated is approved by the shareholders of the Corporation on or
within 12 months of such date.
 
2.18 “Employee” means any person, including Officers and Directors, employed by
the Corporation or an Affiliate.  Neither service as a Director nor payment of a
director’s fee by the Corporation will be sufficient to constitute “employment”
by the Corporation.
 
2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.20 “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash; or (ii) the exercise price of an outstanding Award is reduced.  The terms
and conditions of any Exchange Program will be determined by the Administrator
in its sole discretion.
 
2.21 “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
 
(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market of the NASDAQ
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
 
(c) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
 
3

--------------------------------------------------------------------------------


 
Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
 
2.22 “Fiscal Year” means the fiscal year of the Corporation.
 
2.23 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Code § 422 and the Treasury
regulations promulgated thereunder.
 
2.24 “Non-Qualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
2.25 “Officer” means a person who is an officer of the Corporation within the
meaning of § 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
2.26 “Option” means an Incentive Stock Option or a Non-Qualified Stock Option or
both, as the context requires.
 
2.27 “Other Stock Based Awards” means any other awards not specifically
described in the Plan that are valued in whole or in part by reference to, or
are otherwise based on, Shares and are created by the Administrator pursuant to
Article 12.
 
2.28 “Outside Director” means a Director who either: (i) is not a current
Employee of the Corporation or an “affiliated corporation” (within the meaning
of the Treasury regulations promulgated under Code § 162(m)), is not a former
employee of the Corporation or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
retirement plan), was not an officer of the Corporation or an “affiliated
corporation” at any time, and is not currently receiving direct or indirect
remuneration (within the meaning of the Treasury regulations promulgated under
Code § 162(m)) from the Corporation or an “affiliated corporation” for services
in any capacity other than as a Director; or (ii) is otherwise considered an
“outside director” for purposes of Code § 162(m).
 
2.29 “Participant” means the holder of an outstanding Award granted under the
Plan.
 
2.30 “Performance Share” means, pursuant to Article 10, an Award granted to a
Service Provider under which, upon the satisfaction of predetermined individual
or Corporation performance goals and/or objectives, shares of Common Stock are
paid to the Participant.
 
2.31 “Performance Unit” means, pursuant to Article 10, an Award granted to a
Service Provider under which, upon the satisfaction of predetermined individual
or Corporation performance goals and/or objectives, a cash payment shall be paid
to the Participant based on the number of “units” awarded to the
Participant.  For this purpose, the term “unit” means bookkeeping units, each of
which represents such monetary amount as shall be designated by the
Administrator in each Award Agreement.
 
2.32 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.
 
4

--------------------------------------------------------------------------------


 
2.33 “Plan” means this Simulations Plus, Inc. 2007 Stock Option Plan, as amended
from time to time.
 
2.34 “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock Award under the Plan or issued pursuant to the early exercise
of an Option.
 
2.35 “Restricted Stock Unit” means an Award that the Administrator permits to be
paid in installments or on a deferred basis, and that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property in accordance with the terms of the applicable Award Agreement.
 
2.36 “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
 
2.37 “Section 16(b)” means Section 16(b) of the Exchange Act.
 
2.38 “Service Provider” means an Employee, Director or Consultant.
 
2.39 “Share” means a share of the Common Stock, as adjusted in accordance with
Section 4.3 and Article 13 of the Plan.
 
2.40 “Stock Appreciation Right” or “SAR” means an Award that is designated as a
SAR, and represents an unfunded and unsecured promise to deliver Shares, cash,
other securities, other Awards or other property equal in value to the excess,
if any, of the Fair Market Value per Share over the exercise price per Share of
the SAR, subject to the terms of the applicable Award Agreement.
 
2.41 “Unrestricted Stock” means as defined in Article 8 of the Plan.
 
ARTICLE 3
PLAN ADMINISTRATION
 
3.1 Procedure.
 
(a) Board’s Delegation.  The Board may delegate administration of the Plan to a
Committee(s).  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
possessed by the Board, subject, however, to such resolutions, not inconsistent
with the provisions of this Plan, as may be adopted from time to time by the
Board.  The Board may abolish the Committee at any time and revest in the Board
the administration of the Plan.  Different Committees with respect to different
groups of Service Providers may administer the Plan.
 
(b) Code § 162(m).  To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Code § 162(m), the Plan
will be administered by a Committee of two or more Outside Directors.
 
5

--------------------------------------------------------------------------------


 
(c) Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
+
(d) Other Administration.  Other than as provided above, the Plan will be
administered by: (i) the Board, or (ii) a Committee, which committee will be
constituted to satisfy Applicable Laws.
 
(e) Delegation of Authority for Day-to-Day Administration.  Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan.  Such delegation may be revoked at any time.
 
3.2 Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
 
(a) To determine the Fair Market Value.
 
(b) To select the Service Providers to whom Awards may be granted hereunder.
 
(c) To determine the number of Shares to be covered by each Award granted
hereunder.
 
(d) To approve forms of agreement for use under the Plan.
 
(e) To determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine in its sole discretion.
 
(f) To reduce the exercise price of any Award to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Award shall
have declined since the date the Award was granted.
 
(g) To institute an Exchange Program.
 
(h) To construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan, and to establish, amend and revoke rules and regulations for its
administration.
 
(i) To prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws.
 
6

--------------------------------------------------------------------------------


 
(j) To modify or amend each Award (subject to Section 14.13(c) of the Plan),
including the discretionary authority to extend the post-termination exercise
period of Awards longer than is otherwise provided for in the Plan.
 
(k) To allow Participants to satisfy withholding tax obligations by electing to
have the Corporation withhold from the Shares or cash to be issued upon exercise
or vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined.  All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable.
 
(l) To authorize any person to execute on behalf of the Corporation any
instrument required to affect the grant of an Award previously granted by the
Administrator.
 
(m) To allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award.
 
(n) To determine whether Awards will be settled in Shares, cash or in any
combination thereof.
 
(o) To create Other Stock Based Awards for issuance under the Plan.
 
(p) To establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan.
 
(q) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (i) restrictions under an insider
trading policy, and (ii) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.  AND
 
(r) To make all other determinations deemed necessary or advisable for
administering the Plan.
 
3.3 Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
 
ARTICLE 4
STOCK SUBJECT TO THE PLAN
 
4.1 Stock Subject to the Plan.  Subject to the provisions of this Article 4 and
Article 13 of the Plan, the maximum aggregate number of Shares that may be
issued under the Plan is 500,000, of which the maximum number of Shares that may
be delivered pursuant to Incentive Stock Options granted under the Plan shall be
500,000.  The Shares may be authorized and unissued, or reacquired Common
Stock.  Shares shall not be deemed to have been issued pursuant to the Plan with
respect to any portion of an Award that is paid in cash.  Upon payment in Shares
pursuant to the exercise of an Award, the number of Shares available for
issuance under the Plan shall be reduced only by the number of Shares actually
issued in such payment.  If a Participant pays the exercise price (or purchase
price, if applicable) of an Award through the tender of Shares, or if Shares are
tendered or withheld to satisfy any Corporation withholding obligations, the
number of Shares so tendered or withheld shall again be available for issuance
pursuant to future Awards under the Plan.
 
7

--------------------------------------------------------------------------------


 
4.2 Lapsed Awards.  If any outstanding Award expires or is terminated or
canceled without having been exercised or settled in full, or if Shares acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Corporation, the Shares allocable to the terminated portion
of such Award or such forfeited or repurchased Shares shall again be available
for grant under the Plan.
 
4.3 Adjustments for Changes in Capitalization and Similar Events.  In the event
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, change in corporate structure or other transaction not involving
the receipt of consideration by the Company, then the Administrator shall:
 
(a) appropriately adjust any or all of (i) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, including (1) the aggregate number
of Shares that may be delivered pursuant to Awards granted under the Plan, and
the maximum number of Shares that may be delivered pursuant to Incentive Stock
Options granted under the Plan, as provided in Section 4.1 of the Plan, and
(2) the maximum number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted to any Participant in any fiscal year of the Company, and (ii) the terms
of any outstanding Award, including (1) the number of Shares or other securities
of the Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate, and (2) the exercise
price with respect to outstanding Awards; OR
 
(b) if required under the terms of an Award, make provision for a cash payment
to the holder of an outstanding Award in consideration for the cancellation of
such Award, including, in the case of an outstanding Option or SAR, a cash
payment to the holder of such Option or SAR in consideration for the
cancellation of such Option or SAR in an amount equal to the excess, if any, of
the Fair Market Value (as of a date specified by the Administrator) of the
Shares subject to such Option or SAR over the aggregate exercise price of such
Option or SAR (it being understood that, in such event, any Option or SAR having
a per Share exercise price equal to, or in excess of, the Fair Market Value of a
Share subject to such Option or SAR may be cancelled and terminated without any
payment or consideration therefore).
 
Such adjustments made by the Administrator shall be final, binding and
conclusive.  Any Shares issuable as a result of any such adjustment shall be
rounded to the next lower whole Share; no fractional Shares shall be issued.  At
all times the conversion of any convertible securities of the Company shall not
be treated as a “transaction not involving the receipt of consideration by the
Company.”
 
8

--------------------------------------------------------------------------------


 
4.4 Substitute Awards.  Awards may, in the discretion of the Administrator, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Corporation and any Affiliate or a company
acquired by the Corporation or with which the Corporation combines (“Substitute
Awards”).  The number of Shares underlying any Substitute Awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan; provided, however, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an entity that is acquired by the Corporation or its Affiliate through a merger
or acquisition shall not be counted against the aggregate number of Shares
available for Awards under the Plan; provided further, however, that Substitute
Awards issued in connection with the assumption of, or in substitution for,
outstanding stock options intended to qualify for special tax treatment under
Code §§ 421 and 422 that were previously granted by an entity that is acquired
by the Corporation or an Affiliate through a merger or acquisition shall be
counted against the aggregate number of Shares available for Incentive Stock
Options under the Plan.
 
ARTICLE 5
PARTICIPATION
 
5.1 Eligibility.  Any Director, Employee or Consultant (including any
prospective Director, Employee or Consultant) of the Corporation and any
Affiliate shall be eligible to be designated a Participant in the Plan for
purposes of receiving Awards.  However, Incentive Stock Options may be granted
only to Employees.
 
5.2 Termination of Participation.  If a Participant is no longer a Service
Provider due to a termination for “Cause,” then all Awards granted to the
Participant shall expire upon the earlier of: (i) the date of the occurrence
giving rise to such termination, or (ii) the natural expiration of the Award
according to its underlying terms.  Thereafter, the Participant shall have no
rights with respect to any Awards under the Plan.
 
(a) Defining “Cause.”  For purposes of the Plan, “Cause” shall mean a
Participant’s personal dishonesty; misconduct; breach of fiduciary duty;
incompetence; intentional failure to perform stated obligations; willful
violation of any law, rule, regulation or final cease and desist order; or any
material breach of any provision of this Plan, Award Agreement, or any
employment agreement.
 
ARTICLE 6
STOCK OPTIONS
 
6.1 Option Grant.  Subject to the provisions of the Plan, the Administrator
shall have sole and plenary authority to determine the Participants to whom
Options shall be granted, the number of Shares to be covered by each Option,
whether the Option will be an Incentive Stock Option or a Non-Qualified Stock
Option and the conditions and limitations applicable to the vesting and exercise
of the Option.  However, no Participant shall be granted more than 50,000
Options in any calendar year.  In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with such rules as
may be prescribed by Code § 422 and any regulations related thereto, as may be
amended from time to time.  All Options granted under the Plan shall be
Non-Qualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option.  If an
Option is intended to be an Incentive Stock Option, and if for any reason such
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such non-qualification, such Option (or portion thereof)
shall be regarded as a Non-Qualified Stock Option appropriately granted under
the Plan, provided that such Option (or portion thereof) otherwise complies with
the Plan’s requirements relating to Non-Qualified Stock Options.
 
9

--------------------------------------------------------------------------------


 
(a) Term of Option.  The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be 10 years
from the date of grant or such shorter term as may be provided in the Award
Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Corporation or any Affiliate, the term of the Incentive Stock
Option will be five years from the date of grant or such shorter term as may be
provided in the Award Agreement.
 
(b) $100,000 Limitation for Incentive Stock Options.  Each Option will be
designated in the Award Agreement as either an Incentive Stock Option or a
Non-Qualified Stock Option.  However, notwithstanding such designation, to the
extent the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Participant
during any calendar year (under all plans of the Corporation and any Affiliate)
exceeds $100,000, such Options will be treated as Non-Qualified Stock
Options.  For purposes of this Section 6.1(b), Incentive Stock Options will be
taken into account in the order in which they were granted.  The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.
 
6.2 Exercise Price.  Except as otherwise established by the Administrator at the
time an Option is granted and set forth in the applicable Award Agreement, the
exercise price of each Share covered by an Option shall be not less than 100% of
the Fair Market Value of such Share (determined as of the date the Option is
granted); provided, however, that in the case of an Incentive Stock Option
granted to an Employee who, at the time of the grant of such Option, owns stock
representing more than 10% of the voting power of all classes of stock of the
Corporation and any Affiliate, the per Share exercise price shall be no less
than 110% of the Fair Market Value per Share on the date of the grant.  Options
are intended to qualify as “qualified performance-based compensation” under Code
§ 162(m).
 
Notwithstanding the foregoing, Options may be granted with an exercise price of
less than 100% of the Fair Market Value per Share on the date of grant if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Code § 424(a) (involving a corporate
reorganization).
 
6.3 Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
 
6.4 Exercise of Option.
 
(a) Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
10

--------------------------------------------------------------------------------


 
An Option will be deemed exercised when the Corporation receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Corporation or of a duly authorized transfer agent of the Corporation), no right
to vote or receive dividends or any other rights as a shareholder will exist
with respect to the Awarded Stock, notwithstanding the exercise of the
Option.  The Corporation will issue (or cause to be issued) such Shares promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Articles 4 and 13 of the Plan or the applicable
Award Agreement.
 
Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.
 
(b) Termination of Relationship as Service Provider.  If a Participant ceases to
be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three months
following the Participant’s termination.
 
(c) Disability of Participant.  If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement).  In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for 12 months following the Participant’s
termination.
 
(d) Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for 12 months following
Participant’s death.
 
11

--------------------------------------------------------------------------------


 
(e) Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
 
(f) Reversion to Plan.  Unless otherwise provided by the Administrator, if on
the date of termination, Disability or death as provided in Sections 6.4(b),
(c), and (d) of the Plan, Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan following the Participant’s termination,
Disability or death.  If the Option is not so exercised within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
 
6.5 Form of Consideration.  The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant.  To the extent permitted
by Applicable Laws, consideration may consist entirely of:
 
(a) cash;
 
(b) check;
 
(c) promissory note (subject to Section 6.6);
 
(d) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);
 
(e) consideration received by the Corporation under a cashless exercise program
implemented by the Corporation in connection with the Plan;
 
(f) a reduction in the amount of any Corporation liability to the Participant,
including any liability attributable to the Participant’s participation in any
Corporation-sponsored deferred compensation program or arrangement;
 
(g) any combination of the foregoing methods of payment; or
 
(h) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.
 
6.6 Promissory Note.  Where applicable and subject to the requirements of
Applicable Law, payment of all or part of the purchase price of an Award may be
made by delivery of a full recourse promissory note (“Promissory Note”).  The
Promissory Note shall be executed by the Participant, made payable to the
Corporation and bear interest at such rate as the Administrator shall determine,
but in no case less than the minimum rate which will not cause under the Code:
(i) imputed interest, (ii) original issue discount, or (iii) any other similar
result.  Unless otherwise determined by the Administrator, interest on the
Promissory Note shall be payable in quarterly installments on March 31, June 30,
September 30, and December 31 of each calendar year.  A Promissory Note shall
contain such other terms and conditions as may be determined by the
Administrator; provided, however, that the full principal amount of the
Promissory Note and all unpaid interest accrued thereon shall be due not later
than five years from the date of exercise.  The Corporation may obtain from the
Participant a security interest in all Awards issued to the Participant under
the Plan for the purpose of securing payment under the Promissory Note and may
retain possession of, where applicable, the Share certificates in order to
perfect its security interest.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 7
RESTRICTED STOCK
 
7.1 Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
 
7.2 Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator will determine in its sole discretion.  Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Corporation
as escrow agent until the restrictions on such Shares have lapsed.
 
7.3 Transferability.  Except as provided in this Article 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
 
7.4 Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
 
7.5 Removal of Restrictions.  Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.
 
7.6 Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
 
7.7 Dividends and Other Distributions.  During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
 
7.8 Return of Restricted Stock to Corporation.  On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Corporation and again will become available for grant under
the Plan.
 
13

--------------------------------------------------------------------------------


 
ARTICLE 8
UNRESTRICTED STOCK
 
Pursuant to the terms of the applicable Award Agreement, a Service Provider may
be awarded (or sold at a discount) shares of Common Stock that are not subject
to a Period of Restriction, in consideration for past services rendered thereby
to the Corporation and any Affiliate or for other valid consideration.
 
ARTICLE 9
STOCK APPRECIATION RIGHTS
 
9.1 Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.
 
9.2 Number of Shares.  The Administrator will have sole discretion to determine
the number of SARs granted to any Service Provider.
 
9.3 Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have sole discretion to determine the terms and
conditions of SARs granted under the Plan.
 
9.4 SAR Agreement.  Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
 
9.5 Expiration of SARs.  A SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and as set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 6.4(b),
(c) and (d) will also apply to SARs.
 
9.6 Payment of SAR Amount.  Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Corporation an amount determined by
multiplying: (i) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times (ii) the number of Shares with
respect to which the SAR is exercised.  At the discretion of the Administrator,
the payment upon SAR exercise may be in cash, in Shares of equivalent value,
other securities, other Awards, other property or a combination of any of the
foregoing.
 
9.7 Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares a SAR previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
 
ARTICLE 10
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
10.1 Grant of Performance Units/Shares.  Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion.  The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
 
14

--------------------------------------------------------------------------------


 
10.2 Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
 
10.3 Performance Objectives and Other Terms.  The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid out to the Service Providers.  The time period during which
the performance objectives must be met will be called the “Performance
Period.”  Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the “Performance Period,” and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  The
Administrator may set performance objectives based upon the achievement of
Corporation-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.
 
10.4 Earning of Performance Units/Shares.  After the applicable “Performance
Period” has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the “Performance Period,” to be determined as a function of the
extent to which the corresponding performance objectives have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives for such
Performance Unit/Share.
 
10.5 Form and Timing for Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
 
10.6 Cancellation of Performance Units/Shares.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Corporation, and again will be available for grant under the
Plan.
 
ARTICLE 11
RESTRICTED STOCK UNITS
 
Restricted Stock Units are Awards consisting of Restricted Stock, Performance
Shares and/or Performance Units that the Administrator, in its sole discretion
permits to be paid out in installments or on a deferred basis, in accordance
with rules and procedures established by the Administrator and in conformance
with Code § 409A.
 
ARTICLE 12
OTHER STOCK BASED AWARDS
 
Other Stock Based Awards may be granted either alone, in addition to, or in
tandem with, other Awards granted under the Plan and/or cash awards made outside
of the Plan. The Administrator shall have authority to determine the Service
Providers to whom and the time or times at which Other Stock Based Awards shall
be made, the amount of such Other Stock Based Awards, and all other conditions
of the Other Stock Based Awards including any dividend and/or voting rights.
 
15

--------------------------------------------------------------------------------


 
ARTICLE 13
DISSOLUTION OR LIQUIDATION; OR CHANGE IN CONTROL
 
13.1 Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Corporation, the Administrator will notify each Participant
as soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until 10 days
prior to such transaction as to all of the Awarded Stock covered thereby,
including Shares as to which the Award would not otherwise be exercisable. In
addition, the Administrator may provide that any Corporation repurchase option
or forfeiture rights applicable to any Award shall lapse 100%, and that any
Award vesting shall accelerate 100%, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised or vested, an Award will terminate
immediately prior to the consummation of such proposed action.
 
13.2 Change in Control.
 
(a) Options and SARs.  In the event of a Change in Control, each outstanding
Option and SAR shall be assumed or an equivalent option or SAR substituted by
the successor corporation or Affiliate of the successor corporation. With
respect to Options and SARs granted to an Outside Director that are assumed or
substituted for, if immediately prior to or after the Change in Control the
Participant’s status as a Director or a director of the successor corporation,
as applicable, is terminated other than upon a voluntary resignation by the
Participant, then the Participant shall fully vest in and have the right to
exercise such Options and SARs as to all of the Awarded Stock, including Shares
as to which it would not otherwise be vested or exercisable. Unless otherwise
determined by the Administrator, in the event that the successor corporation
refuses to assume or substitute for the Option or SAR, the Participant shall
fully vest in and have the right to exercise the Option or SAR as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR is not assumed or substituted in the event of a
Change in Control, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR shall be exercisable for a period of up to
15 days from the date of such notice, and the Option or SAR shall terminate upon
the expiration of such period. For the purposes of this paragraph, the Option or
SAR shall be considered assumed if, following the Change in Control, the option
or stock appreciation right confers the right to purchase or receive, for each
Share of Awarded Stock subject to the Option or SAR immediately prior to the
Change in Control, the consideration (whether stock, cash, or other securities
or property) received in the Change in Control by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the successor corporation or its Affiliate, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or SAR, for each Share of Awarded Stock
subject to the Option or SAR, to be solely common stock of the successor
corporation or its Affiliate equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything herein to the contrary, an Award that vests, is earned
or paid-out upon the satisfaction of one or more performance goals will not be
considered assumed if the Corporation or its successor modifies any of such
performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
 
16

--------------------------------------------------------------------------------


 
(b) Restricted Stock, Unrestricted Stock, Performance Shares, Performance Units,
Restricted Stock Units, and Other Stock Based Awards.  In the event of a Change
in Control, each outstanding Restricted Stock, Unrestricted Stock, Performance
Share, Performance Unit, Other Stock Based Award and Restricted Stock Unit
awards shall be assumed or an equivalent Restricted Stock, Unrestricted Stock,
Performance Share, Performance Unit, Other Stock Based Award and Restricted
Stock Unit award substituted by the successor corporation or an Affiliate of the
successor corporation.  With respect to Awards granted to an Outside Director
that are assumed or substituted for, if immediately prior to or after the Change
in Control the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant shall fully vest in such
Awards, including Shares as to which it would not otherwise be vested.  Unless
determined otherwise by the Administrator, in the event that the successor
corporation refuses to assume or substitute for the Restricted Stock,
Unrestricted Stock, Performance Share, Performance Unit, Other Stock Based Award
or Restricted Stock Unit award, the Participant shall fully vest in the
Restricted Stock, Unrestricted Stock, Performance Share, Performance Unit, Other
Stock Based Award or Restricted Stock Unit including as to Shares which would
not otherwise be vested. For the purposes of this paragraph, a Restricted Stock,
Unrestricted Stock, Performance Share, Performance Unit, Other Stock Based Award
and Restricted Stock Unit award shall be considered assumed if following the
Change in Control, the award confers the right to purchase or receive, for each
Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Affiliate, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received, for each Share and
each unit/right to acquire a Share subject to the Award, to be solely common
stock of the successor corporation or its Affiliate equal in fair market value
to the per share consideration received by holders of Common Stock in the Change
in Control. Notwithstanding anything herein to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Corporation or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
 
17

--------------------------------------------------------------------------------


 
ARTICLE 14
MISCELLANEOUS PROVISIONS
 
14.1 No Uniform Rights to Awards.  The Corporation has no obligation to
uniformly treat Participants or holders or beneficiaries of Awards.  The terms
and conditions of Awards and the Administrator’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated.
 
14.2 Share Certificates.  All certificates for Shares or other securities of the
Corporation or Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Administrator may deem advisable under the Plan, the
applicable Award Agreement or the rules, regulations and other requirements of
the SEC, the NYSE or any other stock exchange or quotation system upon which
such Shares or other securities are then listed or reported and any applicable
Federal or state laws, and the Administrator may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
 
14.3 No Rights as a Service Provider.  Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing his or her
relationship as a Service Provider, nor shall they interfere in any way with the
right of the Participant or the right of the Corporation or its Affiliate to
terminate such relationship at any time, with or without cause.
 
14.4 No Rights as Shareholder.  No Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such
Shares.  In connection with each grant of Restricted Stock, except as provided
in the applicable Award Agreement, the Participant shall not be entitled to the
rights of a shareholder in respect of such Restricted Shares.  Except as
otherwise provided in Section 4.3 or the applicable Award Agreement, no
adjustments shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.
 
14.5 No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation or Affiliate, on one hand, and a
Participant or any other person, on the other.  To the extent that any person
acquires a right to receive payments from the Corporation or Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Corporation or Affiliate.
 
14.6 No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Administrator shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated.
 
18

--------------------------------------------------------------------------------


 
14.7 Requirement of Consent and Notification of Election Under Code § 83(b) or
Similar Provision.  No election under Code § 83(b) (to include in gross income
in the year of transfer the amounts specified in Code § 83(b)) or under a
similar provision of law may be made unless expressly permitted by the terms of
the applicable Award Agreement or by action of the Administrator in writing
prior to the making of such election.  If an Award recipient, in connection with
the acquisition of Shares under the Plan or otherwise, is expressly permitted
under the terms of the applicable Award Agreement or by such Administrator
action to make such an election and the Participant makes the election, the
Participant shall notify the Administrator of such election within 10 days of
filing notice of the election with the IRS or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Code § 83(b) or other applicable provision.
 
14.8 Requirement of Notification Upon Disqualifying Disposition Under
Code § 421(b).  If any Participant shall make any disposition of Shares
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code § 421(b) (relating to certain disqualifying
dispositions) or any successor provision of the Code, such Participant shall
notify the Corporation of such disposition within 10 days of such disposition.
 
14.9 Leaves of Absence.  Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Corporation; provided, however, that no vesting
credit will be awarded for the time vesting has been suspended during such leave
of absence.  A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Corporation or (ii) transfers between
locations of the Corporation or between the Corporation or its Affiliate.  For
purposes of Incentive Stock Options, no such leave may exceed 3 months, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Corporation is not so guaranteed, then 6 months from the first day of such leave
any Incentive Stock Option held by the Participant will cease to be treated as
an Incentive Stock Option and will be treated for tax purposes as a
Non-Qualified Stock Option.
 
14.10 Notices.  Any written notice to the Corporation required by any provisions
of the Plan shall be addressed to the Secretary of the Corporation and shall be
effective when received.
 
14.11 Non-Transferability of Awards.  Other than pursuant to a domestic
relations order (within the meaning of Rule 16a-12 promulgated under the
Exchange Act) and unless determined otherwise by the Administrator, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution, and may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.
 
14.12 Date of Grant.  The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
 
14.13 Amendment and Termination of Plan.
 
(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.  Unless sooner terminated, this Plan shall terminate on
February 23, 2017, the date that is 10 years from the date the Plan was
originally adopted by the Board or approved by the shareholders of the
Corporation, whichever was earlier.
 
19

--------------------------------------------------------------------------------


 
(b) Shareholder Approval.  The Corporation will obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
 
(c) Effect of Amendment or Termination.  Subject to Section 14.15 of the Plan,
no amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed upon between the Participant
and the Administrator, which agreement must be in writing and signed by the
Participant and the Corporation. Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
 
14.14 Conditions Upon Issuance of Shares.
 
(a) Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Corporation with respect to such compliance.
 
(b) Investment Representations.  As a condition to the exercise or receipt of an
Award, the Corporation may require the person exercising or receiving such Award
to represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the
Corporation, such a representation is required.
 
14.15 Severability.  Notwithstanding any contrary provision of the Plan or an
Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.
 
14.16 Inability to Obtain Authority.  The inability of the Corporation to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Corporation’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Corporation of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.
 
14.17 Shareholder Approval.  The Plan will be subject to approval by the
shareholders of the Corporation within 12 months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws, and is effective as of the Effective
Date.
 
14.18 Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of California, without
giving effect to the conflict of laws provisions thereof.
 
Adopted by the Board of Directors: February 23, 2007
 
Approved by the Shareholders: February 23, 2007
 
 
20

--------------------------------------------------------------------------------

 